Title: [Diary entry: 13 March 1787]
From: Washington, George
To: 

Tuesday 13th. Mercury at  in the Morning—68 at Noon and 64 at Night. The Southerly Storm of last Night was very violent—blowing down some of my fencing and the tops of my Hay & wheat Stacks. Much rain also fell by which the ground was made very wet and the Runs filled with water. Till about 8 Oclock this morning it continued to rain fast after which it cleared with a fresh Southerly Wind which continued till afternoon when it shifted to the No. West and blew hard. Rid to the Ferry, French’s and Dogue run Plantations. No sowing at any—Plows picking the driest spots to plow in. At the Ferry they were listing for Corn in Stoney field & at Frenchs breaking up field No. 2.